                                                                          Page 1 of   2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SUZANNE D. HELBIG,

      Petitioner,

v.                                                         4:18cv449–WS/MJF

UNITED STATES OF AMERICA,
et al.,

      Respondents.



                    ORDER ADOPTING MAGISTRATE JUDGE'S
                      REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed July 31, 2019. The magistrate judge recommends that the

petitioner's petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 be

dismissed because, given the petitioner’s claims, the court lacks the authority to

grant the relief requested. As the magistrate judge aptly notes, section 2241 does

not authorize the court to reduce the petitioner’s sentence based upon her claim

that prison officials violated her rights under the Eighth Amendment.
                                                                            Page 2 of   2

      The petitioner has filed objections (ECF No. 12) to the report and

recommendation. The undersigned has considered those objections but finds that

they lack merit. Because the undersigned finds that the petitioner’s habeas corpus

petition is due to be dismissed for the reasons set forth by the magistrate judge, it is

ORDERED:

      1. The magistrate judge’s report and recommendation is ADOPTED and

incorporated by reference into this order of the court.

      2. The petitioner's petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241 (doc. 1) is DISMISSED.

      3. The clerk shall enter judgment stating: "All claims are dismissed.”

      4. The clerk shall close the case.

      5. A certificate of appealability is DENIED.

     DONE AND ORDERED this                 22nd     day of     August     , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
